Citation Nr: 1517559	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-15 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.  

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Additionally, pursuant to 38 C.F.R. § 20.704(b) (2014), when a hearing is scheduled, the person requesting it will be notified of its time and place.  

In the VA Form 9 submitted in April 2010, the Veteran requested a personal video conference hearing before a member of the Board at a local VA office.  A September 2012 Certification Worksheet notes that the Veteran had requested a Travel Board hearing.  

The Veteran was scheduled for a hearing to take place in November 2012.  It is indicated that the Veteran failed to report to the hearing.  However, examination of the Veteran's VBMS file reveals that several issued correspondences were returned to the RO by the U.S. Postal Service (USPS) as undelivered at the time the notification letter was mailed.  The USPS indicated that the Veteran had moved and left no address.  

Because it was unclear whether VA's notification letter to the Veteran regarding the hearing date was one of the letters returned, VA requested he clarify whether he still wanted a Board hearing.  In March 2015, the Veteran indicated that he still wished to have a Travel Board hearing at the RO.  Thus, the Veteran should be scheduled for a Travel Board hearing at the RO before a member of the Board.  The RO should ensure that notice of the scheduled hearing is sent to the Veteran's correct address.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

